234 S.W.3d 882 (2006)
Joe NEWTON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-1247.
Supreme Court of Arkansas.
May 4, 2006.
*883 Robinson & Associates, P.A., by: Greg Robinson, Luke Zakrzewski, and Bryan Achorn, Pine Bluff, AR, for appellant.
Mike Beebe, Att'y Gen., by: Vada Berger, Ass't Att'y Gen., Little Rock, AR, for appellee.
PER CURIAM.
Appellant Joe Newton appeals from his conviction of capital murder and life sentence in connection with the stabbing death of Gregory Parker. Newton's sole point on appeal is that the circuit court erred in denying his motion to suppress. We are unable to address the merits of Newton's appeal because the record is incomplete. Among the evidence Newton sought to have suppressed were two videotapes; however, as pointed out by the State, the videotapes are not in the record on appeal, having been retained by the court reporter. In his Notice of Appeal and Designation of Record, Newton expressly designated the entire record as the record on appeal, including "all proceedings, exhibits, evidence, and testimony." In addition, pursuant to Supreme Court Rule 4-3(h), when the sentence is death or life imprisonment, the court must review the entire record for all errors prejudicial to the appellant in accordance with Ark. Code Ann. § 16-91-113(a). We hereby order the Clerk of the Circuit Court of Ashley County and the court reporter to supplement the record with the two videotapes.